DETAILED ACTION
Status of the Claims
Claims 1-14 are currently pending.
Claims 11-14 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-10 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the new examiner of record is Jeremy Flinders.

Claim Interpretation
Claim 1 recites “A pharmaceutical composition comprising a an effective amount of a compound that inhibits (1) the PI3K-AKT-mTOR pathway, (2) Cell Cycle Inhibitors, or (3) the MEK-MAPK (ERK) pathway; or an HDAC inhibitor in combination with a compound that inhibits or reduces expression of AXL, SLFN13, ANXA2, S100A11, KLHL5, SLC7A11, AVCVA, USP40 or a combination thereof.”  Due to the numbering (i.e. (1), (2), and (3)) and the placement of the semicolon preceding the phrase “or an HDAC inhibitor in combination with…”, the claim is being interpreted to require one of the four alternatives:
A compound that inhibits the PI3K-AKT-mTOR pathway
A compound that inhibits Cell Cycle Inhibitors 
A compound that inhibits the MEK-MAPK (ERK) pathway; or 
an HDAC inhibitor in combination with a compound that inhibits or reduces expression of AXL, SLFN13, ANXA2, S100A11, KLHL5, SLC7A11, AVCVA, USP40 or a combination thereof.
Claims 2-3 depend from claim 1 and are interpreted accordingly.
The interpretation of claims 4-10 is ambiguous and is discussed in the rejection under 35 U.S.C. 112(b), below.

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 04/26/2021 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/26/2021.
Upon further consideration, all requirements to elect species are hereby withdrawn.

Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, in pages 50 and 58.  The foregoing analysis should not to be deemed exhaustive, as there may be other embedded hyperlinks as well.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “pharmaceutical composition comprising a an effective amount of a compound that inhibits (1) the PI3K-AKT-mTOR pathway, (2) Cell Cycle Inhibitors, or (3) the MEK-MAPK (ERK) pathway; or an HDAC inhibitor”, which implies a compound that inhibits a cell cycle inhibitor, however, the specification instead suggests compounds that inhibit the cell cycle itself, for example, as per the section iii. Cell Cycle Regulators on pages 25-26.  In the interest of compact prosecution, this limitation will be interpreted to mean inhibitors of cell cycle rather than inhibitors of cell cycle inhibitors.
Claims 2-3 depend from claim 1 and are therefore similarly rejected.
Claim 3 recites claim 1, “further comprising a second therapeutic agent”, however, since there are already two agents required by at least one embodiment of claim 1 (specifically: the alternative of an HDAC inhibitor in combination with a 
Claim 4 recites “A method for reducing tumor burden in a subject in need thereof, comprising administering to the subject a composition comprising an effective amount of an inhibitor of PI3K-AKT-mTOR pathway, cell cycle inhibitor, MEK-MAPK pathway inhibitor, or an HDAC inhibitor in combination with an effective amount of a compound that inhibits or reduces the expression of one or more drug resistance genes, wherein reducing the expression of the drug resistance gene increases the effectiveness of the inhibitor.”  The manner in which this claim is written makes it unclear if the “effective amount of a compound that inhibits or reduces the expression of one or more drug resistance genes” is required in every embodiment, or only in the embodiment that includes the HDAC inhibitor.  As per MPEP 2173.02(I), “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  In the interest of compact prosecution, the claim will be interpreted as meaning that an effective amount of a compound that inhibits or reduces the expression of one or more drug resistance genes is required in every embodiment.  This interpretation is (at least partially) supported by and/or compatible with claims 6-7, which recites the requirement for multiple inhibitors.  
Claims 5-10 depend from claim 4 and are therefore similarly rejected.
In the event that Applicant meant an interpretation other than those chosen by the examiner, Applicant is invited to clarify the issue in their response to this Office action.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 112(a) Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4-10 recite a method of reducing a tumor burden in a subject in need thereof, comprising administering to the subject a composition comprising an effective amount of an inhibitor of PI3K-AKT-mTOR pathway, cell cycle inhibitor, MEK-MAPK pathway inhibitor, or an HDAC inhibitor in combination with an effective amount of a compound that inhibits or reduces the expression of one or more drug resistance genes, wherein reducing the expression of the drug resistance gene increases the effectiveness of the inhibitor.  However, the specification does not actually enable such a large combination of species administered to a patient in order to reduce tumor burden.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").

Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  While all the above factors have been fully considered and have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, only the most relevant factors are addressed in detail below.

(1 and 2) The breadth of the claims and the nature of the invention.  
The two compositions/compounds administered to a subject in need thereof are all claimed functionally, namely, one composition/compound by its ability to inhibit PI3K-AKT-mTOR pathway, cell cycle, MEK-MAPK pathway, or HDAC, and another composition/compound by its ability to inhibit or reduce expression of one or more drug resistance genes.  As noted in MPEP 2173.05(g), there is nothing inherently wrong with must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  In the present case, the compositions/compounds would include (1) any and all compositions/compounds that can inhibit PI3K-AKT-mTOR pathway, cell cycle, MEK-MAPK pathway, or HDAC, and (2) any and all compositions/compounds that can inhibit or reduce expression of one or more unspecified drug resistance genes.  For (1), this reasonably includes several known inhibitors (as recited in the specification, for example, 346 anticancer drugs that were FDA-approved at the time listed in Table 2) as well as many more that are not recited in specification, reasonably including inhibitors that have yet to be discovered.  For (2), the composition/compound is even broader, since it encompasses any and all compositions/compounds that inhibit or reduce expression of any and all drug resistance genes, including genes that have yet to be discovered or recognized as being drug resistance genes.  Similar to (1), the compositions/compounds in (2) that would inhibit or reduce expression of any and all drug resistance genes include several known inhibitors (as recited in the specification) as well as many more that are not recited in specification, reasonably including compounds/compositions that have yet to be discovered or recognized as reducing or inhibiting the expression of drug resistance genes.  
(3 and 5)  The state of the prior art and the level of predictability in the art:  
While many inhibitors of PI3K-AKT-mTOR pathway, cell cycle, MEK-MAPK pathway, and/or HDAC were known in the art as of the effective filing date (as recited in in vitro) is common in the art, such a step could thus be considered as having medium predictability.  However, discovery of specific and effective inhibitors that can be given to a human without death or too many and/or too severe of undesirable of side effects and/or off-target effects (e.g. screened in vivo and would be given FDA approval) is extremely unpredictable given the small number of such drugs produced and/or on the market and the extreme expense required to bring even a single drug to the market (e.g. FDA approval, for instance).  Similarly, drugs that reduce or inhibit expression of drug resistance genes that would be viable (e.g. would gain FDA approval) is also extremely unpredictable.
(4)  The level of one or ordinary skill: The level of skill would be high, most likely at the Ph.D. level or equivalent number of years of experience.  However, such persons of ordinary skill in this art, given its unpredictability, would have to engage in undue (non-routine) trial and error experimentation to carry out the invention as claimed.
  (6 and 7) The amount of direction or guidance presented and the existence of working examples. 
The specification lists many examples of known inhibitors, however, given that the genus is to any and all compounds with the recited functions, and given that no criteria are taught to screen for new compounds and/or their “effective amounts”, the amount of guidance is minimal.  Further, it is noted that while the specification does disclose tests of compounds on cell lines, there is no guidance or working examples in the disclosure as filed drawn to administering such compounds to a subject in need of reducing tumor burden.
(8) The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   
Therefore, it is deemed that further research of an unpredictable nature would be necessary to make or use the invention as claimed.  Non-limiting examples of such work include basic research and clinical trials.  Thus, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
As per MPEP 2163(I), "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977).  "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
As per MPEP 2163(II)(2), prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention. Compare Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.
As per MPEP 2163.02, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).  Whenever the issue arises, the fundamental factual inquiry is Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
Finally, MPEP 2163.04 describes the burden on the examiner with regard to the Written Description requirement, stating that in rejecting a claim, the examiner must set forth express findings of fact which support the lack of written description conclusion.  These findings should:
(A) Identify the claim limitation(s) at issue; and
(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. 

Claim 4 are drawn to method for reducing tumor burden in a subject in need thereof, comprising administering to the subject a composition comprising an effective amount of an inhibitor of PI3K-AKT-mTOR pathway, cell cycle inhibitor, MEK-MAPK Claims 5-10 depend from claim 4, further adding limitations as to how the inhibitors are to be administered, administering a PD-1 antagonist, the type of cancer in the subject, and a step of measuring drug resistance gene expression.  However, it is noted that (as discussed in the Enablement rejection herein) there is no actual reduction to practice of administering any combination of inhibitors to a subject in need thereof so as to reduce the expression of the drug resistance gene(s) and thus increase the effectiveness of the inhibitor.  
Absent an actual reduction to practice, Applicant may instead show that the invention as claimed was “ready for patenting”, for example, by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention.  In the present case, the specification recites several well-known inhibitors of PI3K-AKT-mTOR pathway, cell cycle, MEK-MAPK pathway, and/or HDAC, and many that are commercially available often have their effective dosages known for some cancers under some circumstances.  Similarly, several compounds, such as shRNAs, are recited in the disclosure that were known to be effective in reducing or inhibiting the expression of some drug resistance genes in some cancers and in some circumstances.  However, the breadth of the claims (as discussed in the Enablement rejection herein) is extremely vast, encompassing a virtually limitless number of combinations (and therefore embodiments), although none are recited with sufficient detail to show that Applicant was in actual possession of any embodiments as of the 

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Martin et al.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S. PGPub 2019/0224200 A1).  
Regarding claims 1-2, Martin teaches a pharmaceutical composition comprising a an effective amount of a compound that inhibits (1) the PI3K-AKT-mTOR pathway, (2) the cell cycle, or (3) the MEK-MAPK (ERK) pathway; or HDAC in combination with a compound that inhibits or reduces expression of AXL, SLFN13, ANXA2, S100A11, KLHL5, SLC7A11, AVCVA, USP40 or a combination thereof (e.g. cell cycle inhibitor as per para 0148).
Regarding claim 3, Martin teaches the above, further comprising an additional therapeutic agent that is selected from the group consisting of a chemotherapeutic agent, a potentiating agent, or a checkpoint inhibitor (e.g. PD-1 inhibitors as per para 0148).
Regarding claims 4-5 and 8-9, Martin discloses administering an effective amount of a cell cycle inhibitor (e.g. a cell cycle inhibitor as per para 0148) in combination with an effective amount of a compound that inhibits or reduces the expression of one or more drug resistance genes (e.g. with and AXL inhibitor as per para 0148) for treatment of lung cancer (e.g. as per para 0144) and a PD-1 inhibitor (e.g. as per para 0148).  
Regarding claims 6-7, Martin teaches that the inhibitors can be administered sequentially or simultaneously (e.g. as per para 0026).
Regarding claim 10, Martin teaches the above, further comprising determining the expression level of drug resistance genes in the tumor to determine which composition to administer (e.g. as per para 0157).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639